Citation Nr: 1235533	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  11-16 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for epiglottis cancer, to include as due to ionizing radiation.

2.  Entitlement to service connection for esophageal cancer, to include as due to ionizing radiation.

3.  Entitlement to service connection for cancer of the mouth, to include as due to ionizing radiation.

4.  Entitlement to service connection for cataracts, to include as due to ionizing radiation.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic lymphocytic leukemia, to include as due to ionizing radiation.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for prostate cancer, to include as due to ionizing radiation.

7.  Entitlement to an initial compensable evaluation for service-connected basal cell carcinoma (BCC) of the right cheek, right temple, and left antecubital fossa.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1955 to October 1958.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for chronic lymphocytic leukemia (CLL), prostate cancer, cancer of the epiglottis, and cataracts, and the issue of entitlement to an initial compensable evaluation for BCC of the right cheek, right temple, and left antecubital fossa, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not reflect a diagnosis of cancer of the mouth or esophagus.

2.  Service connection for CLL was denied by an unappealed April 2005 rating decision. 

3.  Evidence associated with the claims file since the unappealed April 2005 rating decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for CLL.

4.  Service connection for prostate cancer was denied by an unappealed February 2008 rating decision.

5.  Evidence associated with the claims file since the unappealed February 2008 rating decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for prostate cancer.



CONCLUSIONS OF LAW

1.  Cancer of the mouth and cancer of the esophagus were not incurred in or aggravated by active military service, to include as due to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).

2.  Evidence submitted to reopen the claims of entitlement to service connection for a CLL and prostate cancer, is new and material, and therefore, the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent, 20 Vet. App. at 9-10.  

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 1696 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Regarding the claims to reopen, because the claims are reopened and remanded, VA's statutory and regulatory duties to notify and assist are deemed fully satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Regarding the service connection claims, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  June 2005 and March 2008 letters were sent to the Veteran that contained the appropriate content of notice and were sent prior to initial adjudication of the relevant claims.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), service personnel records (SPRs), and VA medical records have been obtained.  Regarding the service connection claims, VA did not provide the Veteran with examinations.  Such development, however, is only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, no examinations were necessary regarding cancer of the mouth or esophagus because the competent evidence of record does not demonstrate current disabilities or symptoms of those disabilities.

Additionally, the Veteran provided testimony at an August 2012 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Claims to reopen

The Veteran alleges that his CLL and prostate cancer are due to in-service ionizing radiation exposure.  In an April 2005 rating decision, the RO denied service connection for CLL finding that it was not due to ionizing radiation or otherwise related to active service.  The Veteran did not appeal that decision.  The April 2005 decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2011).  

In a February 2008 decision, the RO denied service connection for prostate cancer find that it was not related to ionizing radiation or otherwise related to service.  The Veteran did not appeal that decision.  The February 2008 decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In April 2010, the Veteran requested to reopen his claims of entitlement to service connection for CLL and prostate cancer.  In a February 2012 rating decision, the RO found that claims were not reopened. 

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

Service connection for a disability based upon radiation exposure may be awarded on three different legal bases.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, radiogenic diseases may also be service connected.  See 38 C.F.R. § 3.311.  Third, service connection may be granted when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to radiation.  See 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In order to establish direct service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, the RO determined that new and material evidence was not presented to reopen the Veteran's claims for entitlement to service connection for CLL and prostate cancer.  Such determinations, however, are not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the April 2005 and February 2008 rating decisions are the last final disallowances, the Board must review all of the evidence submitted since those actions to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Regarding CLL, the evidence of record at the time of the April 2005 includes the Veteran's STRs, the Veteran's SPRs, the Veteran's statements that he served on the USS Elkhorn during Operation Redwing and Plumbbob, VA medical records noting a diagnosis of CLL, and a December 2004 statement from a VA physician noting a diagnosis of CLL.  Also of record were lay statements indicating the Veteran's belief that radiation caused his CLL.  

Evidence submitted after the April 2005 decision includes VA treatment records, lay statements, verification of exposure to ionizing radiation during service, articles indicating a link between CLL and radiation exposure, and multiple medical statements and opinions.  A 2007 letter from the Defense Threat Reduction Agency (DTRA) indicated the Veteran was a participant in atmospheric nuclear testing during Operation Hardtack I.  A December 2007 opinion from the Chief Public Health and Environmental Hazards Officer found that CLL was unlikely due to radiation exposure.  March 2009 and August 2009 VA opinions noted that because there were multiple other malignancies, radiation was a likely contributor to the Veteran's CLL.  A June 2009 VA opinion provided that radiation was a likely contributor to CLL.  A September 2011 opinion from a VA physician noted that CLL is associated with radioactive exposure.  A July 2010 VA statement indicated that CLL was related to radiation exposure.  A December 2010 statement from a VA physician noted that it was possible that CLL was a radiogenic related disease due to radiation exposure.  

The Board finds that new and material evidence has been presented.  The evidence, including multiple VA medical opinions, is new because it was not previously submitted to VA.  The evidence is also material.  The evidence relates to unestablished facts necessary to establish the claim - the presence of a relationship between in-service radiation exposure and CLL.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as the other evidence of record did not address a relationship to service.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim regarding CLL is reopened.

Regarding the prostate cancer claim, evidence submitted prior to the February 2008 rating decision includes the Veteran's STRs and SPRs, VA treatment records, a VA medical opinion, and verification of in-service radiation exposure.  VA medical records dated in December 2006 noted a diagnosis of prostate cancer.  A December 2007 opinion from the Chief Public Health and Environmental Hazards Officer noted that the prostate cancer was unlikely due to radiation exposure.  A 2007 DTRA letter noted the Veteran was a participant in atmospheric nuclear testing during Operation Hardtack I.

Evidence submitted after the February 2008 decision includes VA treatment records, lay statements, and additional VA medical opinions.  Those opinions include a June 2009 opinion from a VA physician that indicated that radiation was a likely contributor to the Veteran's prostate cancer.  A December 2010 statement from a VA physician indicated that prostate cancer was at least as likely as not related to radiation exposure.    

The Board finds that new and material evidence has been presented.  The evidence, including the VA opinions, is new because it was not previously submitted to VA.  The evidence is also material.  The evidence relates to unestablished facts necessary to establish the claim - the presence of a relationship between ionizing radiation and prostate cancer.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as the other evidence of record indicated there was not any such relationship.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.

New and material evidence having been received, the claims for entitlement to service connection for CLL and prostate cancer are reopened.  Here, the claims are remanded for additional development and clarification.  See Hickson, 23 Vet. App. at 399-400 (noting that generally the Board should return a reopened claim to the RO for initial consideration).

Service connection claims

The Veteran alleges entitlement to service connection for cancer of the mouth and esophagus, due to radiation exposure.

Service connection for a disability based upon radiation exposure may be awarded on three different legal bases.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, radiogenic diseases may also be service connected.  See 38 C.F.R. § 3.311.  Third, service connection may be granted when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to radiation.  See 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under the first basis, a radiation-exposed veteran is a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3).  A radiation-risk activity is onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki, Japan during a specific time period, internment as a POW in Japan, or service at several gaseous diffusion plants in the United States.  38 C.F.R. § 3.309(d)(3).  This includes Operation Hardtack I.  38 C.F.R. § 3.309(d)(3)(v).  The diseases eligible for presumptive service connection are leukemia, other than CLL, cancer of the thyroid, breast, pharynx, esophagus, stomach, small intestine, and pancreas, multiple myeloma, non-Hodgkin's lymphoma, cancer of the bile ducts or gall bladder, primary liver cancer, unless cirrhosis or hepatitis B is indicated, cancer of the urinary tract, bronchiolo-alveolar carcinoma, and cancer of the bone, brain, colon, lung, or ovary.  38 C.F.R. § 3.309(1)(2).  

Under the second basis, service connection may be granted on the basis of exposure to ionizing radiation and the subsequent development of a radiogenic disease.  38 C.F.R. § 3.311.  Radiation exposure includes atmospheric nuclear weapon testing participation, the occupation of Hiroshima and Nagasaki, Japan, or other exposure claims.  38 C.F.R. § 3.311(a).  Radiogenic diseases include all forms of leukemia except CLL, cancer of the thyroid, breast, lung, bone, liver, skin, esophagus, stomach, colon, pancreas, kidney, urinary bladder, and salivary gland, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i).  

Under the third basis, service connection may be established for a disability resulting from diseases or injuries which are present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (d).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  A layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran alleges entitlement to service connection for cancer of the mouth and esophagus.  A review of the evidence of record demonstrates that there is no competent diagnosis of either cancer.  Additionally, the Veteran's testimony asserting that he has cancer of the mouth and esophagus is not competent to establish such diagnoses.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that lay evidence may not be categorically dismissed as not competent regarding questions of medical etiology).  This is because whether there is cancer of the mouth or esophagus is an issue that "does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge," and thus an expert, or medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because there has been no diagnoses, there are no current disabilities, and service connection cannot be granted. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claims for entitlement to service connection for CLL and prostate cancer are reopened; the claims are granted to this extent only. 

Service connection for cancer of the esophagus and cancer of the mouth is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

Regarding the claims for CLL and prostate cancer, remand is required because the medical evidence of record is insufficient upon which to base an appellate decision.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  Multiple VA medical opinions are of record addressing whether these disorders are due to the Veteran's in-service radiation exposure.  In a December 2007 letter, the Chief Public Health and Environmental Hazards Officer concluded that it was unlikely that the CLL or prostate cancer can be attributed to ionizing radiation in service.  The Officer relied on the Veteran's particular dose estimate, several medical studies, and the use of estimation software.  The Officer assessed the likelihood of each cancer separately.  In March and August 2009 letters, a VA physician stated that despite CLL not being considered related to his radiation exposure, the fact that the Veteran had multiple other malignancies, including skin cancer and prostate cancer, makes the radiation clinically a very likely contributor to his illnesses.  The examiner relied on several listed publications. 

In a June 2009 letter, a VA physician noted diagnoses of CLL, prostate cancer, supraglottic cancer, and BCC.  The physician noted a history of radiation exposure during service, and that with the numerous cancers, the radiation was a likely contributor to these problems.  In a July 2010 letter, a VA physician noted that CLL is related to radiation exposure "to the best of our knowledge" and that if the Veteran was exposed to significant amounts of radiation, then CLL might be related to the exposure.  In a December 2010 VA record, an examiner stated that it was at least as likely as not that radiogenic related diseases related to nuclear radiation exposure during service included prostate cancer.  It was noted that possibly radiogenic related diseases related to nuclear radiation exposure during service included CLL.  In a September 2011 letter, a VA physician opined that CLL is known to be associated with radioactive exposure.  

The December 2007 opinion is based upon a full review of the Veteran's radiation exposure and provides a thorough explanation in support of the negative nexus opinion.  But the later 2009 medical opinions call into question that negative finding, noting that due to the multiple malignancies of CLL, prostate cancer, skin cancer, and epiglottic cancer, in-service radiation was a likely contributor to the Veteran's disorders.  An opinion regarding this theory and clarification of whether the rationale applies to the Veteran's prostate cancer is thus required.  The Board notes that although the Veteran submitted several positive etiological opinions, the opinions are not adequate upon which to grant service connection as they either lack supporting explanation and/or fail to address the negative etiological opinion.   Accordingly, remand is required.

Regarding the claim for cataracts, remand is required for clarification and an examination if necessary.  See Littke, 1 Vet. App. at 93 (noting that remand may be required where the medical evidence of record is insufficient upon which to base an appellate decision).  In several VA medical records, treatment providers have noted that the Veteran reports a diagnosis of cataracts.  In a March 2006 VA record, the Veteran stated that a private provider diagnosed cataracts in 1998.  No such private medical records are associated with the claims file.  Additionally, no diagnosis of cataracts is contained in VA records.  Furthermore, cataracts are a radiogenic disease and no development in accordance with relevant provisions regarding cataracts has been done, to include referral to the Undersecretary for Benefits.  38 C.F.R. § 3.311(c).  If there is a diagnosis of cataracts, additional development must be conducted.  

Finally, regarding the claim for epiglottic cancer, remand is required for clarification.  See Littke, 1 Vet. App. at 93 (noting that remand may be required where the medical evidence of record is insufficient upon which to base an appellate decision).  Cancer of the pharynx is a presumptive disease for radiation-exposed veterans.  38 C.F.R. § 3.309(d)(2), (3).  VA medical records dated in 2004 indicate a diagnosis of cancer of the epiglottis.  Various VA medical records thereafter note cancer of the larynx.  In a 2007 letter, the DTRA confirmed that the Veteran participated in an atmospheric nuclear weapons test during Operation Hardtack I.  In a December 2005 Report of Contact, it was noted that a Decision Review Officer indicated that the epiglottis was not located in the pharynx, but was located in the larynx.  An April 2012 statement from a VA physician indicated that the Veteran had a diagnosis of pharyngeal cancer, specifically, epiglottic cancer.  

Various VA medical opinions addressed cancer of the epiglottis.  In a December 2007 letter, the Chief Public Health and Environmental Hazards Officer concluded that it was unlikely that supraglottis cancer can be attributed to ionizing radiation in service.  The Officer relied on the Veteran's particular dose estimate, relevant studies, and the use of estimation software.  The Officer assessed the likelihood of each diagnosed cancer separately.  In March and August 2009 letters, a VA physician stated that despite CLL not being considered related to radiation exposure, the fact that the Veteran had multiple other malignancies, including skin cancer and prostate cancer, makes the radiation clinically a very likely contributor to his illnesses.  The examiner relied on several listed publications.  

In a June 2009 letter, a VA physician noted diagnoses of CLL, prostate cancer, supraglottic cancer, and skin cancer.  The physician noted a history of radiation exposure during service, and that it was felt that with the numerous cancers, the radiation is a likely contributor to these problems.  In a December 2010 VA medical record, an examiner stated that possible radiogenic related diseases related to nuclear radiation exposure during service included supraglottic cancer.  Clarification is thus required regarding whether cancer of the epiglottis is cancer of the pharynx and if epiglottic cancer is otherwise related to active service, to include ionizing radiation.  Accordingly, remand is required

Regarding the claim for a compensable initial evaluation for BCC of the right cheek, right temple, and left antecubital fossa, remand is required for an examination.  See Littke, 1 Vet. App. at 93 (noting that remand may be required where the medical evidence of record is insufficient upon which to base an appellate decision).  Here, the Veteran's BCC is rated as scar or disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2011).  This diagnostic code assesses characteristics of the residual scar due to excision of the cancer, to include disfiguring characteristics of any resulting scar.  The 2009 VA examination and 2010 addendum assessed other unrelated skin conditions but did not appear to address the presence and characteristics of scars due to excision of the BCC.  Accordingly, remand is required for an updated and comprehensive examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  Ensure that all records, to expressly include any records related to eye disorders are obtained.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include any private treatment providers who diagnosed cataracts.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  

3.  If a diagnosis of cataracts is determined to be present, conduct all appropriate development for a claim for entitlement to service connection for cataracts based on exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 3.311.  

4.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the cancer of the epiglottis.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cancer of the epiglottis is cancer of the pharynx.  The examiner must specifically address the April 2012 statement that cancer of the epiglottic cancer is pharyngeal cancer, the notations of laryngeal cancer in VA medical records, and the chart of the different areas of the throat submitted by the Veteran in September 2012.  If cancer of the epiglottis is not pharyngeal cancer, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that epiglottic cancer is due to in-service ionizing radiation.  The examiner must address the following:  the December 2007 opinion from the Chief Public Health and Environmental Hazards Officer; the March and August 2009 VA medical opinions; the June 2009 VA medical opinion; and the December 2010 VA medical opinion.  Additionally, the examiner must address the theory that the Veteran's multiple malignancies make it more likely that radiation caused his epiglottic cancer.  

5.  After any additional records are associated with the claims file, obtain an addendum opinion regarding prostate cancer and CLL.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each of the diagnosed cancers, CLL and prostate cancer, were caused or by the Veteran's military service, specifically, his in-service radiation exposure.  The examiner must specifically address the December 2007 medical opinion of the Chief Public Health and Environmental Hazards Officer, the March and August 2009 VA medical opinions, the June 2009 VA medical opinion, the July 2010 VA medical opinion, the December 2010 VA medical opinion, and the September 2011 VA medical opinion.  In particular, the examiner must address the theory that the Veteran's multiple malignancies make it more likely that radiation caused his CLL and/or prostate cancer.  

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected BCC.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner must assess the presence and characteristics of each residual of the BCC, status-post excision, to include any disfiguring characteristics of any resulting scars.  38 C.F.R. § 4.118, Diagnostic Code 7800. 

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


